Citation Nr: 0323929	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for encephalitis, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In December 
2002, the Board ordered its evidence development unit to 
conduct further development pursuant to the provisions of 
38 C.F.R. § 19.9(a)(2) (2002).


REMAND

In accordance with the Board's December 2002 order to its 
evidence development unit additional evidence was secured 
addressing the issues now in appellate status.  That evidence 
has yet to be reviewed by the RO, and the veteran has not 
waived RO consideration of that new evidence in writing.  
This is significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, further 
development is in order.

Therefore, this case is REMANDED for the following action:

The RO must readjudicate the issues of 
entitlement to an increased evaluation 
for encephalitis, and entitlement to a 
total disability evaluation based on 
individual unemployability on the basis 
of all the evidence on file, and all 
governing legal authority, including the 
VCAA.  If the benefits sought on appeal 
continue to be denied, the veteran must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  The RO 
must ensure that the provisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), have been fully complied with.  
That is, the RO must notify the veteran 
of the specific information and evidence 
necessary to substantiate the claims, 
notify him what specific portion of any 
evidence necessary will be secured by VA, 
and provide notice as to what specific 
portion of the evidence must be secured 
by the appellant.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


